DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to the specification has been acknowledged.

Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Pillai et al. (US Publication Number 2018/0218532 A1) teaches the graphics processing pipeline processes graphics objects in a particular order (application programming interface order--"API order") as requested by an application or other entity. However, certain components within the graphics processing pipeline, such as the pixel shader stage, may process those objects out of order. A technique is provided herein to allow the pixel shader stage to complete and export processed fragments out of order. Also, Flower et al. (US Publication Number 2007/0291030 A1) disclosed embodiments of a system and method including graphics processing of a pixel sample are described. According to an embodiment, a first depth test processes a value, such as a z/stencil value, of a pixel sample and determines whether the value of the pixel sample satisfies the first depth test. If the value of the pixel sample satisfies the first depth test, the value of the pixel sample is not immediately written to storage, such as a Z-buffer. That is, if the value of the pixel sample satisfies the first depth test, the depth processing logic prevents or delays a write operation for the value of the pixel sample to storage at that time. A second depth 
However, the closest prior arts of record do not disclose “determining whether the first fragment should undergo the early depth test to update the depth buffer without waiting for a second fragment to undergo a depth test, or whether a result of the late depth test on the second fragment that is still to undergo the late depth test should be awaited before performing the depth test to update the depth buffer on the first fragment; and when it is determined that the first fragment should undergo the early depth test to update the depth buffer without waiting for the second fragment to undergo the depth test, performing the early depth test to update the depth buffer for the first fragment and when the first fragment passes the early depth test, updating the depth buffer with the depth data for the first fragment and when the first fragment fails the early depth test, not updating the depth buffer with the depth data for the first fragment; and when it is determined that the result of the late depth test on the second fragment that is still to undergo the late depth test should be awaited before performing the depth test to update the depth buffer on the first fragment, only performing the depth test to update the depth buffer for the first fragment once the second fragment that is still to undergo the late depth test has completed its late depth test” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 11 and 21.
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674